Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 2019/0346684 A1).

Regarding claim 1, Chou discloses a light path shifting device (para [0017], Figs. 1 and 2) comprising:
an optical member (Fig. 2, the optical plate member 120 and para [0018]) on which incident light is incident;
a first frame (Fig. 1, the inner frame 110) configured to hold the optical member (the optical plate member 120) ; 

a base member (Fig. 1, the support 150) configured to support the second frame (140) in a state of being swingable around a second oscillation axis (along the axis 134-134) crossing the first oscillation axis;
a first actuator (162, 164) configured to oscillate the first frame (110) around the first oscillation axis (para [0020] lines 1-12); and
a second actuator (166, 168) configured to oscillate the second frame (140) around the second oscillation axis (para [0020] lines 13-25), wherein
a light path of the incident light is shifted in a first direction and a second direction crossing the first direction by oscillating the first frame and the second frame to thereby change an incident angle of the incident light to the optical member (para [0020] lines 26-34).

Regarding claim 2, the light path shifting device according to Claim 1, wherein the optical member is a light transmissive substrate (para [0039], last two lines indicate the optical member is a light transmissive substrate “a transmissive type LCD panel”), and the first frame (see Fig. 2, 110) is disposed so as to surround the light transmissive substrate (see Fig. 2, 120), and the second frame (see Fig. 2, 140) is disposed so as to surround the first frame (see Fig. 2, 110).

Regarding claim 3, the light path shifting device according to Claim 1, wherein the first frame (110) includes a first shaft part (Fig. 1, top 132) and a second shaft part (bottom 132),
the first frame (110) is coupled to the second frame (140) with the first shaft part (top 132) and the second shaft part (bottom 132), and


Regarding claim 4, the light path shifting device according to Claim 1, wherein the second frame (140)  includes a second frame main body part (see 140) surrounding the first frame (110), and a first protruding part (left 134) and a second protruding part (right 134) protruding from the second frame main body part (see 140, left 134, right 134), and
a protruding direction of the first protruding part and a protruding direction of the second protruding part are a same direction (see 134-134).

Regarding claim 10, an image display device comprising: the light path shifting device (Fig. 9 and para [0027]) according to Claim 1 disposed in a light path of image light (314), wherein the first actuator and the second actuator are driven to change the light path of the image light (para [0020]).

Regarding claim 11, the image display device according to Claim 10, further comprising: 
a light source (312R, 312G, 312B);
a light modulation device configured to modulate light emitted from the light source pixel by pixel (317, 318, 320, 319); and
a projection optical system configured to project the light modulated by the light modulation device in an enlarged manner (330), wherein the light path shifting device is disposed between the light modulation device and the projection optical system (see para [0027]).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the second actuator includes a first vibrating section and a second vibrating section, the first vibrating section is provided to the first protruding part, and the second vibrating section is provided to the second protruding part as set forth in the claimed combination.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






7/11/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872